Citation Nr: 1146718	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-34 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for plantar fasciitis from January 23, 2007 forward. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977; September 1977 to September 1995; and January 2005 to January 2007.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Indianapolis, Indiana, which reduced the Veteran's disability evaluation for service-connected plantar fasciitis from 30 percent to 10 percent, effective January 23, 2007.


FINDING OF FACT

For the period beginning January 23, 2007 forward, the Veteran's plantar fasciitis has been manifested by a severe muscle disability.


CONCLUSION OF LAW

For the period beginning January 23, 2007 forward, the criteria for a disability rating of 30 percent, and no more, for plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.73, Diagnostic Code 5310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).  Furthermore, in light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.


II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability, regardless of the time period or regulations examined.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations further provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).

In this case, because there is no diagnostic code that specifically addresses plantar fasciitis, the Veteran's disability has been evaluated by analogy to Muscle Group ("MG") X injuries of the foot and leg under 38 C.F.R. § 4.73, DC 5310.  MG X governs function, movements of the forefoot and toes and propulsion thrust in walking.  The muscles of MG X are divided into two groups, the plantar and the dorsal muscles.  The muscles of the plantar aspect of the foot consist of:  (1) flexor digitorum brevis; (2) abductor hallucis; (3) abductor digiti minimi. (4) quadratus plantae; (5) lumbricales; (6) flexor hallucis brevis; (7) adductor hallucis; (8) flexor digiti minimi brevis; and (9) dorsal and plantar interossei.  Other important plantar structures are the plantar aponeurosis, long plantar and calcaneonavicular ligaments, tendon of posterior tibial, peroneus longus, and long flexors of the great and little toes.  Under DC 5310, a moderate muscle disability of the plantar muscles warrants a 10 percent rating; a moderately severe muscle disability of the plantar muscles warrants a 20 percent rating; and a severe plantar muscle disability warrants a 30 percent rating.  A 30 percent rating is the maximum schedular rating available for plantar muscle disabilities.  

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104  (West 2002); 38 C.F.R. §§ 4.2, 4.6.

As noted above, the Board observes that the Veteran served three separate periods of active duty service.  He was initially service connected for plantar fasciitis, evaluated as noncompensable effective October 1995, immediately following his second period of active duty.  The noncompensable evaluation rating was increased to 20 percent effective November 2001.  Later, in an April 2004 rating decision, the Veteran's disability evaluation was increased from 20 to 30 percent effective February 2004, based on findings during a March 2004 VA foot examination that the symptoms of his disability had increased in severity.  In January 2005, the Veteran returned to active duty service, serving until January 22, 2007.  VA regulations provide that disability compensation payments will be discontinued for any period in which a veteran receives active duty service pay, and will resume effective the day following release from active service.  38 C.F.R. § 654(b) (2011).  Based on findings during a November 2006 service retirement examination, the VA RO reduced his disability rating to 10 percent, effective January 23, 2007, the date his payments resumed.

The Veteran contends that the symptoms of his disabling plantar fasciitis are of greater severity than the current 10 percent disability evaluation contemplates.  

As an initial matter, the Board notes that, with regard to rating reductions, VA regulations provide that where the reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating action will be taken.  A veteran will be notified of the proposed reduction and that he/she has 60 days to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105 (e) (2011).  In this case, however, because, as discussed, the rating reduction was effective immediately following the Veteran's last period of active duty service (and thus, the lower evaluation would not actually result in a reduction or discontinuance of compensation payments then being made, as his disability payments had ceased upon his return to active duty service), a rating action with notification to the Veteran was not necessary in this case.

Nonetheless, with regard to disability reductions in general, in Brown v. Brown, 
5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that, in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Specifically, 38 C.F.R. § 3.344(a) states that "[i]t is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.... Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  (emphasis added).  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but there must also be a finding of an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2 and 4.10; Brown, supra. 

Review of the Veteran's November 2006 QTC pre-retirement general medical examination report (which included all systems, not just the feet) shows that the Veteran complained of chronic pain in the arch of each foot since 1983, which he rated at 7 on a scale of 1-10 (with 10 being the worst).  He said the pain was constant and could begin by itself or be elicited by physical activity, including walking.  He also said that he wore orthopedic shoes or sneakers for comfort and used a cane or crutches for ambulation.  At rest, he reported experiencing pain, weakness, stiffness and swelling.  While walking or standing, he experienced those symptoms, as well as fatigue.  An examination of the right foot revealed tenderness at the heel and arch.  Examination of the left foot revealed tenderness at the left great toe distal interphalangeal (DIP) joint.  The examiner stated that there was no evidence of pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  He also opined that the Veteran had no limitations with standing or walking and did not require any type of support with his shoes.  Gross examination of other joints and muscles revealed findings within normal limits.  X-rays (non-weight-bearing) of both feet also revealed findings within normal limits.  The examiner diagnosed the Veteran with right midfoot arthritis and right plantar fasciitis.  He noted that the subjective finding was a history of right foot pain, but that objective findings were CT scans dated May 2005, documenting findings of osteoarthritic changes, and records from a Dr. S, dated April 2005, documenting a diagnosis of plantar fasciitis.  In addition, he noted that, clinically, the Veteran presented with tenderness at the arch and heel of the right foot, consistent with plantar fasciitis.  It is unclear, however, whether this examiner reviewed any of the Veteran's prior treatment records (other than the two mentioned in his report), including the Veteran's March 2004 VA foot examination, or any of his previous service treatment records.

In this regard, the Board notes that, in October 2006, shortly before his pre-retirement examination, the Veteran was seen on at least two occasions in the podiatry clinic.  Each time, his chief complaint was right hallux pain at the interphalangeal joint.  During an October 4, 2006, examination, there were findings of tender nodules on the feet.  The right foot showed an abnormal appearance of right hallux with prominence, and the toes of the right foot revealed a tender mass to the right hallux.  The Veteran was advised to return to the clinic in 8 days for an arthroplasty of the right hallux.  Although the report for October 12 (the day of the proposed arthroplasty) appears to be missing from the record, a record dated October 13, 2006, reveals that the Veteran was seen for a postoperative visit, including range of motion evaluation and dressing change under anesthesia.  He was to follow-up in 11 days or sooner.  Despite the fact that this last podiatry evaluation occurred approximately 30 days before the QTC examination, as discussed above, there is no evidence that the QTC examiner ever reviewed these records.   

The Board observes that, during the March 2004 VA foot examination, x-rays of the Veteran's feet were found to be normal, as they were during the service retirement examination.  However, during this examination, the examiner acknowledged that the Veteran was using a cane for ambulation, secondary to the severe pain in his right foot.  He further noted that the Veteran had made multiple attempts at different shoe wear modifications, including a stiff shoe, stiff-heeled or stiff-soled shoe, and orthotic options had failed to relieve his pain, which resulted in his ambulating with a cane.  He also noted that, although the Veteran was not taking any medication for his foot disorder, he had been accommodated in the workplace (as a maintenance worker) so that he did not have to take time off.  Upon physical examination, the examiner found tenderness about the insertion of the plantar fascia, which increased with activation of the windlass mechanism when he extended the Veteran's great toe.  He further observed that there was tenderness about the plantar dorsal surfaces of the midfoot and pain with attempted motion of these joints.  The VA examiner diagnosed the Veteran with midfoot arthritis and noted that he had also developed plantar fasciitis, which had not resolved secondary to conservative treatment.    

Post-service VA treatment records show that the Veteran continued to seek treatment for his foot disability.  During an August 2009 primary care visit, during which he complained of right foot pain, an x-ray revealed a bone deficiency at the lateral, distal aspect of the proximal phalanx of the great toe.  The examiner noted that this may be related to the Veteran's plantar fasciitis and referred him to podiatry for further evaluation.  VA podiatry clinic records dated September 2009 through August 2010 show that the Veteran continued to be diagnosed with plantar fasciitis, as well as bilateral pes planus. 

Based on a review of the evidence of record, and keeping in mind the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) and in Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Board finds, for the period January 23, 2007 forward, the Veteran's plantar fasciitis most closely approximates that of a severe impairment under DC 5310, which warrants a 30 percent rating.  In this regard, as discussed above, the evidence shows that he consistently reported constant pain, weakness, stiffness, swelling and fatigue.  During the March 2004 VA foot examination, the examiner noted that, despite several attempts at conservative treatment, including wearing various forms of footwear, the Veteran was still unable to find relief.  As discussed above, these records were never mentioned by the examiner who performed the general pre-retirement examination.  It also appears that there was only minimal consideration given to the Veteran's complaints of pain and weakness with ambulation, as well as previous medical records showing clear findings of interference with standing and weight-bearing, as is required under 38 C.F.R. § 4.45.  In addition, as previously stated, under 38 C.F.R. § 3.344(a), consideration must be given to the entire record of examinations and the medical-industrial history must be reviewed to ascertain whether the recent examination is full and complete.  In this case, as it is clear that the November 2006 examination, upon which the Veteran's reduction was based, was not a thorough examination and failed to consider the previous examinations and clinical findings, the Board finds that a 30 percent rating is warranted under DC 5310 for severe disability of plantar fasciitis.  

The Board has considered whether a higher schedular rating is warranted under any other diagnostic code, but finds no other diagnostic code applicable.  

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, as discussed above, the Board has considered the Veteran's complaints of pain, weakness, stiffness, swelling and fatigue.  However, because the 30 percent rating being assigned by this decision is the highest schedular rating available under this diagnostic code, this decision represents a full grant of benefits.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In the present case, the evidence demonstrates that the rating criteria under DC 5310 clearly contemplate the Veteran's current symptoms, as discussed above.  A higher evaluation is provided for more severe symptomatology.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that, as the evidence clearly demonstrates that the Veteran's plantar fasciitis is of greater severity than the previous rating decision established, a 30 percent rating is warranted under DC 5310.


ORDER

For the period January 23, 2007 forward, entitlement to a disability evaluation of 30 percent, and no more, for plantar fasciitis, under DC 5310, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


